STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUTSIANA                                                         NO.     2021      KW    1397

VERSUS


WILLIAM         POWELL                                                             JANUARY        31,      2022




In   Re:          William         Powell,        applying       for     supervisory            writs,                22nd
                  Judicial        District        Court,       Parish      of    Washington,              No.         10-
                  CR3- 110833.




BEFORE:           McDONALD,         LANIER,       AND    WOLFE,      JJ.


        WRIT      DENIED.           Ramos    v.    Louisiana,                   U. S. ,              140        S.    Ct.
1390,      206        L. Ed. 2d     583 (   2020)       does      not      apply      retroactively                    to
relator         whose     conviction         and    sentence         was    final         at   the    time            the
decision         was    rendered.           See    also      State    v.   Kelly,         2021- 00572 (              La.
9/ 27/ 21),       324     So. 3d     79 (   per    curiam).
                                                              Accordingly, the district
court           did      not      err
                                            by      dismissing   the   application  for
postconviction             relief.



                                                        JMM
                                                        WIL

                                                        EW




COURT      OF    APPEAL,       FIRST    CIRCUIT




7
        DEP       Y   CLERK    OF    COURT
                  FOR    THE   COURT